Citation Nr: 1311282	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from September 28, 2007, to June 12, 2009.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after June 12, 2009.  

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney





INTRODUCTION

The Veteran had active service from January 1989 to January 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective from September 28, 2007.  The RO also denied service connection for residuals of a traumatic brain injury.  

The RO subsequently issued a rating decision dated in November 2012, which assigned a 70 percent disability evaluation for PTSD effective from September June 12, 2009.  Nevertheless, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2010 substantive appeal, the Veteran declined any type of hearing before the Board.  However, in correspondence received by the Board in March 2013, the Veteran's attorney requested a videoconference hearing.  See 38 C.F.R. §§ 20.70, 20.703, 20.704, 20.705 (2012).  The Veteran's hearing request was timely, as it was submitted within 90 days of certification of the appeal in September 2012.  See 38 C.F.R. § 20.1304(a) (2012). 

To date, the Veteran has not been afforded such a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2012). Thus, because videoconference hearings are scheduled at the RO, a remand to that office is required. 

Accordingly, this matter is hereby REMANDED for the following action:

	The RO should take appropriate steps to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


